Case 5:18-cv-O0060-NKM-JCH Document 73-1 Filed 03/12/20 Page 1of8 Pageid#: 2925

EXHIBIT A
Case 5:18-cv-O0060-NKM-JCH Document 73-1 Filed 03/12/20 Page 2 of 8 Pageid#: 2926
Case 5:18-cv-00060-NKM-JCH Document 61-1 Filed 02/20/20 Page1lof7 Pageid#: 2312

EXHIBIT 1
Case 5:18-cv-O0060-NKM-JCH Document 73-1 Filed 03/12/20 Page 3o0f8 Pageid#: 2927
Case 5:18-cv-O0060-NKM-JCH Document 61-1 Filed 02/20/20 Page 2of7 Pageid#: 2313

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
Harrisonburg Division
ATLANTIC COAST PIPELINE, LLC,
Plaintiff,
Vv. Case No. 5:18-cv-00060-NKM-JCH

11.18 ACRES, MORE OR LESS, IN AUGUSTA
COUNTY, VIRGINIA, et al.,

Defendants.

 

 

DECLARATION OF LAND AGENT

I, David Aman, declare the following under the penalty of perjury:

I. Tam over the age of 18.

2. Tam familiar with the books and records of Atlantic Coast Pipeline, LLC (“Atlantic”)
with respect to the matters at issue herein, and I am authorized to make this Declaration. I have
personal knowledge of the facts stated below.

3. I serve as a Land Agent Consultant for the Atlantic Coast Pipeline project (“ACP
Project’).

4. In my capacity as a Land Agent Consultant, I am familiar with the certificate of public
convenience and necessity (“Certificate”) issued by the Federal Energy Regulatory Commission
(“FERC”), the easement rights that Atlantic seeks to condemn in this action, and the negotiations
that took place between Atlantic and the defendants named in this action (collectively, the
“Owners”) for the purchase of those easement rights, which are more fully described in the

Complaint.
Case 5:18-cv-O0060-NKM-JCH Document 73-1 Filed 03/12/20 Page 4of8 Pageid#: 2928
Case 5:18-cv-O0060-NKM-JCH Document 61-1 Filed 02/20/20 Page 3of7 Pageid#: 2314

ATLANTIC COAST PIPELINE

5. Atlantic is an interstate natural gas company that is subject to the jurisdiction of
FERC.

6. Atlantic is in the process of constructing the ACP Project, a 600-mile underground
pipeline for the purpose of transporting natural gas from West Virginia to Virginia and North
Carolina. The ACP Project will serve multiple public utilities and is necessary to satisfy the
growing energy needs of residents and businesses in North Carolina and Virginia. The ACP
Project will be approximately 42 inches in diameter in West Virginia and Virginia, and 36 inches
in diameter in North Carolina, Certain extensions of the ACP Project will measure 20 inches in
diameter from Northampton County, North Carolina to the City of Chesapeake, Virginia and 16
inches in diameter in Brunswick County, Virginia and Greensville County, Virginia.

7. On September 18, 2015, Atlantic filed with FERC an application for a certificate of
public convenience and necessity, FERC Docket No. CP15-554-000, in which Atlantic sought
permission to construct and operate the ACP Project. On October 13, 2017, FERC issued a
Certificate authorizing Atlantic to construct and operate the ACP Project.

PROPERTYAND EASEMENTS

8. Atlantic seeks to acquire certain easements permanent easements (the “Permanent
Easements”) and temporary easements (the “Temporary Easements”) (collectively the
“Easements”) on the subject properties (the “Property”) to construct the portion of the ACP Project
that crosses Augusta County, Virginia. These Easements are necessary for constructing,

maintaining, operating, altering, testing, replacing, and repairing the ACP Project.
Case 5:18-cv-O0060-NKM-JCH Document 73-1 Filed 03/12/20 Page 5of8 Pageid#: 2929
Case 5:18-cv-O0060-NKM-JCH Document 61-1 Filed 02/20/20 Page 4of7 Pageid#: 2315

9. The Easements to be taken are described in the Third Amended Complaint and its
accompanying exhibits, particularly Exhibits 4-A and 4-B, which depict the FERC-approved route
and dimensions.

10. The Owners did not consent to Atlantic’s entry onto the Property for boundary
surveys. After the filing of the original Complaint, Atlantic acquired additional boundary
information for the Property, which was gathered from neighboring parcels. That updated
boundary information was incorporated into the Third Amended Complaint and its accompanying
exhibits, particularly Exhibits 4-A and 4-B.

11. The Permanent Easement includes a permanent and exclusive easement and right-of-
way to construct, operate, maintain, replace, repair, remove or abandon the ACP Project and
appurtenant equipment and facilities, as well as the right to change the location of the installed
pipeline within the area of the Permanent Easement as may be necessary or advisable.

12. The Temporary Easement will enable Atlantic to construct the ACP Project and
engage in restoration or clean-up activities. The Temporary Easement is requested as of the date
of authorized entry onto the Property and its use is required until all work, including restoration,
is complete. The Temporary Easement will be effective and condemned for a period not to exceed
five (5) years following Atlantic’s possession of the Easements.

13. Atlantic also seeks to acquire the right of ingress and egress to and from and through
the Easements; the right to transport pipe, vehicles, machinery, persons, equipment, or other
materials to and from and through the Easements.

14. Atlantic also seeks the right to fell trees and clear brush or other vegetation as
necessary or convenient for the safe and efficient construction, operation, or maintenance of the

ACP Project or to maintain safe and efficient access to and from the ACP Project.
Case 5:18-cv-O0060-NKM-JCH Document 73-1 Filed 03/12/20 Page 6of8 Pageid#: 2930
Case 5:18-cv-00060-NKM-JCH Document 61-1 Filed 02/20/20 Page Sof 7 Pageid#: 2316

15. The Owners shall retain the right to use the Property in any manner that will not
interfere with the use and enjoyment of Atlantic’s rights under the Easements. Specifically, the
Owners shall not, without the prior written consent of Atlantic: (a) change the depth of cover or
otherwise undertake earthmoving or construction within the Permanent Easement; (b) place or
permit to be placed any temporary or permanent structure or obstruction of any kind, including but
not limited to buildings, swimming pools, sheds, concrete pads, mobile homes, trees, telephone or
electric poles, water or sewer lines, or similar structures, within the Permanent Easement; (c) store
or operate any heavy equipment in the Permanent Easement, except the use of typical farming

equipment; and (d) construct ponds or lakes in a manner that would flood the Permanent Easement.

NEGOTIATIONS
16. Atlantic has negotiated with the Owners and has made several efforts to acquire the
Easements by contract.
17. In this case, Atlantic began negotiations to acquire the Easements in 2016.
18. Atlantic sent the Owners numerous written offers to acquire the Easements. These

offer letters are dated December 2016, May 2017, August 2017, January 2018, and March 2018.
19. Further, Atlantic sent the Owners a final written offer dated March 16, 2018. This
final written offer contains Atlantic’s determined “market value” for the property, Atlantic’s final
offer amount for the easements to be taken, and a plat with the FERC-approved route and
dimensions.
20. Between the start of negotiations and the date of the final written offer, Atlantic
also negotiated with the Owners by telephone and electronic mail in an attempt to acquire the

Easements by contract.
Case 5:18-cv-O0060-NKM-JCH Document 73-1 Filed 03/12/20 Page 7 of 8 Pageid#: 2931
Case 5:18-cv-O0060-NKM-JCH Document 61-1 Filed 02/20/20 Page 6 of 7 Pageid#: 2317

21. | The Owners have not accepted any of the offers made by Atlantic. Further, the
Owners have not made any counteroffers or demands. Thus, Atlantic has been unable to acquire
the Easements by contract.

22. To date, Atlantic and the Owners have been unable to agree on the compensation
to be paid and the terms of the Easements.

23. | The Owners’ appraisal report claims that the value of the Easements exceeds
$3,000.00.

*** SIGNATURE ON THE NEXT PAGE ***
Case 5:18-cv-O0060-NKM-JCH Document 73-1 Filed 03/12/20 Page 8of8 Pageid#: 2932
Case 5:18-cv-O0060-NKM-JCH Document 61-1 Filed 02/20/20 Page 7 of 7 Pageid#: 2318

On this day, February 20, 2020, I declare under penalty of perjury under the laws of the

United States that the foregoing is true and correct.

C wo Ne 4]
a: f
~t/. ‘off { Carn

David Aman

 
